USCA4 Appeal: 22-6721      Doc: 13         Filed: 11/29/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6721


        JOHN L. DAVIS,

                             Plaintiff - Appellant,

                      v.

        DR. B.N. THAKKAR,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:21-ct-03086-D)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        John L. Davis, Appellant Pro Se. Jennifer Dotson Maldonado, P. Suzanne R. Walker,
        YATES, MCLAMB & WEYHER, LLP, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6721       Doc: 13          Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               John L. Davis appeals the district court’s order dismissing his 42 U.S.C. § 1983

        complaint without prejudice for failure to exhaust administrative remedies. Confining our

        review to the issues raised in the informal brief, see 4th Cir. R. 34(b), we have reviewed

        the record and find no reversible error. See also Hicks v. Ferreyra, 965 F.3d 302, 310 (4th

        Cir. 2020) (“It is well established that this court does not consider issues raised for the first

        time on appeal, absent exceptional circumstances.” (cleaned up)). Accordingly, we affirm

        the district court’s judgment. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                           AFFIRMED




                                                       2